DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/22 has been entered.

Response to Arguments
Applicant's arguments filed 05/31/22 have been fully considered but they are not persuasive. 
On pages 5-7 regarding rejections, Applicant argues the prior art doesn’t teach both s struts and stent cells, and that the claimed invention separates the cells from struts. 
The Examiner respectfully refers to the rejection below regarding amended claims.

Specification
The disclosure is objected to because of the following informalities: 
The specification refers to “S stent”, “U stent” and “V stent” where these should be hyphenated. 
Further, the claim refers to “nitinol” when this should be capitalized.  
Appropriate correction is required.

Drawings
Figure 1a-b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer stent comprising the stent cells (the specification/drawings disclose this as being a part of another structure), the stent cells (15) being connected to the inner stent by connecting struts, the stent cell comprising an s strut (Applicant’s figures and specification appear to show that struts of the prosthesis can comprise s struts, but not that cells comprise s struts),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 39-42, 44-47 are objected to because of the following informalities:  
Claim 39 is objected to for claiming an “S strut” when it is believed this should be hyphenated. It is likely this correction should be made throughout the specification as well.
Further, the specification has defined “s strut” as including “a repeated number of S, U or V units and thus forms a specific geometry which exhibits other characteristics as compared to a straight strut”. It isn’t clear however, whether the s struts can only include s units, or whether u and v shaped units also comprise s struts. Although the specification indicates that “s struts” can be u or v shaped in addition to s struts, this goes against the Examiner’s best understanding of what an s shape is. The Examiner will understand that the s struts are accordingly s-shaped, but notes clarification (and possibly specification amendments) are required.   
Claim 40 is objected to for referring to “a middle area” with improper antecedent basis.
Claim 41 is objected to for claiming “a longitudinal dimension” multiple times with improper antecedent basis.
Claim 42 is objected to for claiming “A heart valve prosthesis” as opposed to “the prosthesis”. The claim should be worded “The prosthesis of claim 39 further including a valve fixed thereto”. 
Claim 44 would be objected to upon allowance, since it does not further limit the claim from which it depends (the Examiner notes the special definition provided by Applicant of “laser cut stent” already limits the stent to being a laser cut nitinol tube.
The claim is also objected to for referring to “nitinol” when this should be capitalized. 
Claim 45 is objected to for referring to “its expanded configuration” when it isn’t clear whether this is referring to the prosthesis, the inner diameter, the outer diameter, or the longitudinal dimension. Antecedence should be established. 
Claim 46 is objected to for claiming “its distal area” when it isn’t clear whether this is referring to the prosthesis or inner stent’s distal area. Proper antecedence should be established. 
Further, the claim states “a distal area (outflow area)” when it isn’t clear whether this is an attempt to give one structure two names, an attempt to further define the distal area, or whether this is an attempt to claim either a distal area or the outflow area. 
Further, the claim refers to “a proximal area or atrium area or inflow area” and “a middle area or annular area” and “a distal area or ventricular area or outflow area”. This is objected to for the same reasons as above: it isn’t clear whether these area alternative areas, different names for the same parts, or something else. 
Claim 47 is objected to for referring to “an angle” when antecedence has already been stablished. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 39 claims “the outer stent comprises stent cells connected to the inner stent by connecting struts” when the specification and figures appear to describe and show the outer stent having a structure distinct from the outer stent which makes up the stent cells (e.g. see figure 9 item 15 which is a structure separate from but secured to the outer stent). 
Further, none of the figures or specification show or describe the stent cells being connected to inner stent by the connecting struts. The figures appear to show this connection as being on two different ends of the prosthesis. 
Further, none of the description of figures show the stent cells (e.g. element 15) comprising an S strut. 
This is all considered to be new matter. 
Remaining claims are rejected for having new matter for depending from claim 39.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48 and 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 48 is indefinite since it isn’t clear which the scope is. It isn’t clear what the three, four, or five rows belong to (the prosthesis? the circumferential cells of the inner stent?).  The specification doesn’t appear to elaborate further, rendering this unclear.
Claim 54 is indefinite for referring to “a target site”. The specification has given a special definition to “a target area” but not a target site, making it unclear whether or not the special definition should apply here. 
Claim 56 is indefinite for claiming the connecting strut “releasably joins the inner stent and the outer stent” when the special definition provided for “connecting strut” specifically references that the joining is releasable or non-releasable. It is accordingly unclear how to interpret this claim, since the provided definition contradicts the claim.
Claims 55 and 57 are indefinite for depending on an indefinite claim.

Special Definitions
The Examiner has observed the following special definitions in the specification, which are incorporated into the reading and understanding of the claims:
"prosthesis": any medical device that can be delivered in a minimally invasive fashion
“laser cut stent": a stent which is laser cut from a nitinol tube
“proximal area": inflow end or inflow area
“distal area": outflow end or outflow area with regards to the natural blood flow in situ, i.e. in vivo, in an individual (person or patient)
“Middle area": in a stent or prosthesis, the area between the distal and proximal area
“sub-annular area": the area of the prosthesis which is in distal direction (or in outflow direction) of the annulus of the endogenous heart valve. The prosthesis may cover the "sub-annular area" with the grove area and the distal area
“groove": an area of the prosthesis exhibiting a smaller diameter than other areas and wherein distally and proximally of said groove other areas of the prosthesis having a larger diameter are in neighborhood to said groove; said groove can have a V- or U shape of combinations thereof or other useful geometries
“connecting struts”: the struts of two different laser cut stents which are used to connect the two stents together. It relates to the struts of the laser cut stent or stents which function is to connect the laser cut inner and outer stent. The connection can be releasable or non-releasable by way of a non- releasable connection or by way of a connection means
“S strut": a stent strut of a laser cut stent, e.g. a nitinol stent, wherein the strut comprises or is composed of a repeated number of S, U or V units and thus forms a specific geometry which exhibits other characteristics as compared to a straight strut
“angle": an angle between two accessory lines drawn at a certain area or stent layer in order toWO 2019/158628 PCT/EP2019/053633 define a certain geometry of said stent layer with regard to other stent structures like the inner stent
“radial force": the force exhibited by a prosthesis in radial outward direction, more particularly the force exhibited by the outer stent of the prosthesis which may be a mesh or a laser cut stent, e.g. a nitinol stent
“loading": positioning a prosthesis onto a catheter in a manner so that the catheter is ready to initiate a delivery and deployment procedure to a patient
“Crush resistance": the maintenance of the geometry of the inner stent or/and to the maintenance of the functionality of the replacement valve function due to the design of the outer stent, e.g. a mesh stent or a laser cut nitinol stent, which provides for a decoupling ofWO 2019/158628 PCT/EP2019/053633 inner and outer stent in relation to the impact of the endogenous heart beating to the outer stent of the prosthesis

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 39-40 and 42-57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McLean et al. (US 20130304200 A1) hereinafter known as McLean.
Regarding claim 39 McLean discloses a prosthesis (delivered minimally invasively) (Figures 6a-7 show minimally invasive delivery techniques) comprising an outer stent (Figure 10 item 110) which is a laser cut stent ([0200] laser cut from a single metal tube) (from a Nitinol tube) ([0200] Nitinol) and an inner stent (Figure 10a item 120) which is a laser cut stent (from a Nitinol tube) ([0200]),
wherein the outer stent comprises stent cells (Figure 10a cells formed by struts 116, 114) connected to the inner stent by connecting struts (releasable or non-releasable by way of a non- releasable connection or by way of a connection means) ([0206] the joining of the two occurs at the bottom end. The strut locations at which they connect are considered connecting struts), 
wherein at least one of the stent cells comprises an S-strut (a repeated number of S, U or V units and thus forms a specific geometry which exhibits other characteristics as compared to a straight strut) (Figure 10a shows v-shaped struts as the definition requires. However, also see [0197] wherein sinusoidal (e.g. s-shaped) geometries are taught), and 
wherein the outer and inner stent form a double layer (Figure 10a) that provides for crush resistance (the maintenance of the geometry of the inner stent or/and to the maintenance of the functionality of the replacement valve function due to the design of the outer stent, e.g. a mesh stent or a laser cut nitinol stent, which provides for a decoupling ofWO 2019/158628 PCT/EP2019/053633 inner and outer stent in relation to the impact of the endogenous heart beating to the outer stent of the prosthesis) (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of McLean discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. In this case, see [0144] which describes how the dual-layer design of McLean maintains the geometry of the inner stent, [0200] which describes both being laser-cut from Nitinol tubes, and shows decoupling of each at one end to prevent the inner stent from deforming while the outer stent does deform).

Regarding claims 51-52 McLean discloses the prosthesis of claim 39 substantially as is claimed,
wherein McLean further discloses the inner and outer stent are connected ([0206]) at 12 connecting struts which are welds or sutures ([0353]).

Regarding claim 56 McLean discloses the prosthesis of claim 39 substantially as is claimed,
wherein McLean further discloses the connecting strut releasably joins the inner and outer stent ([0353] threads are understood to be releasable)
Regarding claim 57 McLean discloses the prosthesis of claim 56 substantially as is claimed,
wherein McLean further discloses the connecting strut comprises a suture/welding/screw/clip ([0353] thread (suture)).

Regarding claim 40 McLean discloses the prosthesis of claim 39 substantially as is claimed,
wherein McLean further discloses proximal (inflow end), middle, and distal (outflow end) areas of the prosthesis have different outer diameters in an expanded state of the prosthesis (see Figure 10c in which inflow and outflow ends have different diameters than the middle area). 

Regarding claim 42 McLean discloses the prosthesis of claim 39 substantially as is claimed,
wherein McLean further discloses a valve (Figure 10a item 130).
Regarding claim 43 McLean discloses the prosthesis of claim 42 substantially as is claimed,
wherein McLean further discloses the valve is fixed to the prosthesis with a suture ([0203]).
Regarding claim 44 see the rejection to claim 39 above.
Regarding claim 45 McLean discloses the prosthesis of claim 44 substantially as is claimed,
wherein McLean further discloses the inner stent has a longitudinal dimension of 8-35 mm in its expanded configuration ([0199] 14-17 mm).

Regarding claim 46 McLean discloses the prosthesis of claim 42 substantially as is claimed,
wherein McLean further discloses the prosthesis is configured for deployment via a catheter (this is stated as a “functional limitation” of the prosthesis (see explanation above) which McLean is understood capable of meeting. See for example, [0194].).
Regarding claim 47 McLean discloses the prosthesis of claim 46 substantially as is claimed,
wherein McLean further discloses the delivery can be transfemoral delivery (this is likewise stated as a functional limitation of the prosthesis (see explanation above). See also [0291] which describes the prosthesis able to be advanced intravascularly from a femoral artery).
Regarding claim 48 McLean discloses the prosthesis of claim 46 substantially as is claimed,
wherein McLean further discloses the three rows (as is best understood, see at least Figure 11a which shows at least three rows of zig-zag struts).

Regarding claims 49-50 McLean discloses the prosthesis of claim 42 substantially as is claimed,
wherein McLean further discloses the connecting struts include a suture/welding/screw/ clip which has an interlocking tooth, interlocking yoke, and cover) ([0353] thread (suture)).

Regarding claim 53 McLean discloses a method of heart valve therapy including implanting the prosthesis of claim 42 in a subject in need (see the rejection to claim 42 above. See also [0003] which describe the patient in need; [0291] for describing the implantation).
Regarding claim 54 McLean discloses the method of claim 53 substantially as is claimed,
wherein McLean further discloses the prosthesis is delivered with a catheter ([0291] delivery catheter) which includes loading onto the catheter (this would be apparently inherent, if the delivery catheter delivers the valve), introducing into the subject ([0291] introduction via femoral artery), moving to a target site ([0291] mitral valve), and deployment ([0290] the delivery catheter 18 releases the valve device).
Regarding claim 55 McLean discloses the method of claim 54 substantially as is claimed,
wherein McLean further discloses the delivery is transfemoral ([0291]).

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean as is applied above in view of Alon et al. (US 10945839 B2) hereinafter known as Alon.
Regarding claim 41 McLean discloses the prosthesis of claim 40 substantially as is claimed,
but is silent with regards to the middle area forming a groove.
However, regarding claim 41 Alon teaches that a middle area of a heart valve prosthesis can include a groove (Figure 1). McLean and Alon are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the middle area of McLean since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by McLean. Notably, the optimization of a shape is known to those of ordinary skill which allows a specific prosthesis to give a desired fit within a particular patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/14/22